Citation Nr: 0412096	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-03 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss, prior to April 6, 2002.  

2.  Entitlement to a current rating in excess of 30 percent 
for bilateral hearing loss.  



ATTORNEY FOR THE BOARD

R. A. Seaman, Counsel







INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1964 to September 1971.  This case is before the Board 
of Veterans' Appeals (Board) on appeal from an April 2001 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, which increased the rating 
for bilateral hearing loss to 20 percent, effective November 
14, 2000; and increased the rating for service-connected 
tinnitus to 10 percent.  In his notice of disagreement with 
the April 2001 decision, the veteran limited his appeal to 
the issue of entitlement to a higher evaluation for bilateral 
hearing loss.  Accordingly, this is the only issue before the 
Board.  By an October 2002 rating decision, the RO further 
increased the rating for bilateral hearing loss disability to 
30 percent, effective April 6, 2002.  The claim remains in 
controversy, as less than the maximum available benefit was 
awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  As the RO 
has assigned distinct "stages" for the rating assigned, the 
issues have been recharacterized to reflect that both 
"stages" are on appeal, and will be addressed.  In the 
October 2002 decision, the RO also denied a total disability 
rating based on individual unemployability due to service-
connected disabilities (TDIU).  The veteran has not initiated 
an appeal of that denial.  

In April 2002 the veteran requested a personal hearing before 
a Veterans Law Judge at the RO in Phoenix, and accordingly a 
Travel Board hearing was scheduled in July 2003.  The veteran 
arrived for the hearing on the scheduled date and time, but 
he did not report for the hearing itself as he was unwilling 
to wait.   He requested that the hearing be rescheduled and 
held in Tucson rather than Phoenix.  He was rescheduled for a 
Travel Board hearing in January 2004 in Phoenix, and was 
given notice of the date and time for the hearing.  The RO 
informed him that there are no provisions for VA to conduct 
hearings in Tucson.  He failed to appear for the January 2004 
hearing.  

The veteran has raised (see September 24, 2003 dated 
correspondence) the issue of entitlement to service 
connection for post-traumatic stress disorder.  The RO has 
not yet adjudicated this matter, and it is referred to the RO 
for appropriate action.  

FINDINGS OF FACT

1.  Prior to April 6, 2002, the evidence showed the veteran 
had level V hearing in each ear.  

2.  Puretone audiometry on April 6, 2002 first established 
that the veteran now has level VI hearing in each ear.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent for bilateral hearing 
loss prior to April 6, 2002, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-4.87, Diagnostic 
Code (Code) 6100, Tables VI, VIa, and VII (2003).

2.  A current rating in excess of 30 percent for bilateral 
hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.85-4.87, Code 6100, Tables VI, 
VIa, and VII (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case, and the requirements therein appear met.  

Well-groundedness is not an issue.  In Pelegrini v. Principi, 
No. 01-944 (U.S. Vet. App. Jan. 13, 2004), the U. S. Court of 
Appeals for Veterans Claims (Court) held, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  In VAOPGCPREC 1-2004 (February 24, 2004), 
VA's General Counsel held that the 4th requirement listed 
above was dicta, not binding on VA.

Here, the Board finds that, although the veteran was provided 
November 2000 correspondence regarding VA's "duty to 
assist" prior to the rating decision appealed, the 
correspondence did not specifically refer to the VCAA and 
implementing regulations.  Arguably, adequate VCAA notice was 
not provided prior to the decision.  Regardless, the veteran 
is not prejudiced by any potential notice timing defect.  He 
has since been notified (in the April 2001 decision, in a 
March 2002 statement of the case (SOC), and in supplemental 
SOCs (SSOC) issued in October 2002 and June 2003) of 
everything required, and has had ample opportunity to 
respond/supplement the record.  The case was reviewed de novo 
subsequent to the notice.  

Regarding content of notice, the March 2002 SOC informed the 
veteran of what the evidence showed, and of the controlling 
law and regulations.  It clearly notified him of the VCAA and 
how it applied to his claim.  He was advised that VA would 
make reasonable efforts to help him get pertinent evidence, 
but that he was responsible for providing sufficient 
information to VA to identify the custodian of any records.  
In May 2003 correspondence from the RO, he was advised of 
what the evidence must show to establish entitlement to an 
increased rating for bilateral hearing loss, and what 
information or evidence VA needed from him.  He was expressly 
asked to notify VA about "any documentation and additional 
evidence that will support your claim . . . ."  

Although the March 2002 SOC and the May 2003 correspondence 
asked the veteran to respond with any new evidence in support 
of his claim within 30 days, he was further notified that 
evidence submitted within a year would be considered.  In 
fact, everything submitted to date has been accepted for the 
record and considered.  

A de novo review of the evidence by a DRO has been performed 
(see June 2003 SSOC).  The veteran has been examined during 
the course of the appeal.  VA has obtained all records it 
could obtain.  Development appears complete to the extent 
possible; VA's duties to notify and assist are met.  Hence, 
the Board finds it proper to proceed with appellate review.  
It is not prejudicial to the veteran for the Board to do so.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

Background

The veteran maintains that his bilateral hearing loss 
produces more impairment than is reflected by the 30 percent 
rating assigned.  

A VA outpatient record dated in January 2001 shows that the 
veteran reported significant difficulty understanding speech 
with his current hearing aids.  He reported increased 
difficulty understanding speech in his work as a trial 
lawyer.  He denied any recent ear infections, drainage, or 
vertigo.  

On VA audiological evaluation in February 2001, the veteran 
complained of bilateral hearing difficulty, even with hearing 
aids, in all listening situations.  He reported that he was 
unable to perform his work as an attorney because of 
difficulty hearing in courtrooms.  Audiometric studies showed 
that puretone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
55
70
65
70
LEFT
60
65
70
75

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 65 decibels in the right ear and 
67 decibels in the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in the right ear and 
78 percent in the left ear.  There was normal middle ear 
function bilaterally.  The diagnosis was moderately severe 
bilateral sensorineural hearing loss, with good word 
recognition ability in the right ear, and fair word 
recognition ability in the left ear.  

As noted above, in April 2001 the RO increased the rating for 
bilateral hearing loss to 20 percent, effective November 14, 
2000 (the date the RO received the veteran's claim for an 
increased rating).  

A November 2001 medical record from a private physician 
indicates that an audiogram showed mild to moderate low 
frequency sensorineural hearing loss, progressing to severe 
to profound high frequency sensorineural hearing loss.  The 
physician reported that "[u]sing the AMA formula, I 
calculate a 49 percent hearing loss in the left ear and 51 
percent hearing loss in the right."  

In a letter prior to a VA audiological evaluation in April 
2002, the veteran stated that loud volumes generated during 
the February 2001 VA examination caused him such discomfort 
that he would not submit for further VA evaluation if he were 
again subjected to uncomfortable volumes.  He presented for 
VA audiological evaluation in April 2002, and audiometric 
studies showed that puretone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
65
75
75
75
LEFT
70
75
75
75

The average puretone thresholds for the 1000, 2000, 3000, and 
4000 Hertz frequencies were 72 decibels in the right ear and 
74 decibels in the left ear.  There was normal middle ear 
function bilaterally.  The veteran refused speech 
discrimination testing after he was informed of a risk that 
sounds might momentarily seem too loud as the examiner 
attempted to determine the maximum comfort level.  The 
diagnosis, in pertinent part, was mild sloping to severe 
bilateral sensorineural hearing loss.  The audiologist 
expressly noted that the puretone test results appeared to 
offer the best estimates of the veteran's hearing function.  

In a May 2002 letter, the veteran contended that VA hearing 
examinations did not fairly reflect his hearing ability, as 
the examiners used VA headphones that only tested his ability 
to hear using that type of "special device."  He complained 
that VA evaluation had not tested how well he can hear speech 
through a telephone, or to what extent background noise from 
objects such as computers or automobiles interfered with his 
ability to hear.  He reported that he had to discontinue 
trial work because of his hearing loss, and VA evaluations 
had not addressed that.  He stated that "[i]n order to 
function as an attorney, as a real estate broker or as an 
instructor in a professional school . . . I must be able to 
hear people when they speak to me on the phone, and in large 
rooms or large court rooms.  I cannot, and none of your tests 
can determine that."  He reported that when teaching in a 
classroom, he had to leave the podium and walk up to his 
students so he could hear their questions.  He stated that 
his inability to understand what everyone was saying made him 
seem distant and diffident.  The veteran stated:

I cannot go to the theater, comedy clubs, 
operas, choral concerts, symphonies, and 
many other performing arts activities 
unless I am willing to not understand 
most if not all of the spoken and sung 
words, and know that I will not hear 
violin solos even though I can see the 
bow moving.  It is not fair that the VA 
has not recognized the degree of the 
disability and how it has affected the 
quality of my life.  

In an October 2002 decision, the RO increased the rating for 
bilateral hearing loss to 30 percent, effective April 6, 
2002, the date of the last VA audiological evaluation.  

Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Evaluations for defective hearing are based upon organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, along with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1000, 2000, 3000 and 
4000 cycles per second.  38 C.F.R. 
§ 4.85 (2003).  To evaluate the degree of disability for 
bilateral service-connected hearing loss, the rating schedule 
establishes eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  Id.  Under 38 C.F.R. 4.86(a), when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more (as here), the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear is to be evaluated separately.  Id.

Rating hearing loss disability requires a mechanical 
application of audiometry findings to the schedular criteria.  
See Lendenmann v. Principi, 3 Vet. App. 345(1992).  

When findings on the February 2001 audiometric study are 
compared to Table VIa of the rating schedule (which is 
warranted in this case as it results in a higher Roman 
numeral designation for hearing impairment than Table VI), 
the results are that the veteran has level V hearing in each 
ear.  Under 38 C.F.R. § 4.85, Table VII, Code 6100, such 
levels of hearing acuity warrant a 20 percent rating.  

When findings on the April 2002 audiometric study are 
compared to Table VIa of the rating schedule, the results are 
that the veteran has level VI hearing in each ear.  (Table 
VIa is applied because the examiner certified that puretone 
thresholds alone provided the best estimate of the veteran's 
hearing acuity.)  Such levels of hearing acuity warrant a 30 
percent rating.  

Consequently, in this case the schedular criteria do not 
allow for a rating in excess of 20 percent prior to April 6, 
2002, nor allow for a current rating in excess of 30 percent 
.  The matter of an extraschedular rating under 38 C.F.R. 
§ 3.321 has not been raised specifically.  Although it is 
clear that the veteran's hearing loss disability causes him 
difficulty in certain specific employment situations, the 
Board's evidence does not show factors such as frequent 
hospitalizations or marked interference for employment due to 
the hearing loss disability so as to lead to a conclusion 
that the matter of an extraschedular rating is raised by the 
record, and require referral for extraschedular 
consideration.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

A rating in excess of 20 percent for bilateral hearing loss 
prior to April 6, 2002, is denied.  

A current rating in excess of 30 percent for bilateral 
hearing loss is denied.  



	                        
____________________________________________
	GEORGE R. SENYK 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



